Citation Nr: 0809950	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable disability rating for 
hypertension.

5.  Entitlement to a disability rating higher than 10 percent 
for lumbosacral strain and degenerative disc disease (DDD) of 
the lumbar spine prior to November 16, 2007.

6.  Entitlement to a disability rating higher than 20 percent 
for lumbosacral strain and DDD of the lumbar spine since 
November 16, 2007.

7.  Entitlement to a separate compensable rating for 
neuropathy of the right lower extremity associated with the 
low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina and from a July 2004 rating decision by the RO in 
Atlanta, Georgia.   The Atlanta office forwarded his appeal 
to the Board.

The Board is remanding the bilateral hearing loss, migraine 
headaches, tinnitus, and hypertension claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  But the Board will 
go ahead and decide the claims for higher ratings for the low 
back disability and associated neuropathy.  




FINDINGS OF FACT

1.  Prior to November 16, 2007, under the September 2002 and 
2003 amendments, although the veteran's low back 
intervertebral disc syndrome (IVDS) exhibited loss of lateral 
spine motion, lumbar lordosis secondary to muscle spasm, and 
incapacitating episodes requiring bedrest close to three 
weeks a year, it did not exhibit incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, vertebral fracture 
requiring a neck brace, favorable or unfavorable ankylosis, 
severe lumbosacral strain, or forward flexion of the 
thoracolumbar spine 30 degrees or less.

2.  Since November 16, 2007, under the September 2002 and 
2003 amendments, the veteran's low back IVDS has not 
exhibited incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months, vertebral fracture requiring a neck brace, 
favorable or unfavorable ankylosis, severe lumbosacral 
strain, or forward flexion of the thoracolumbar spine 30 
degrees or less.

3.  The neuropathy in the veteran's right lower extremity 
associated with his IVDS is "mild" in degree.  


CONCLUSIONS OF LAW

1.  Prior to November 16, 2007, the criteria were met for a 
higher 20 percent disability rating, but no greater, for the 
veteran's service-connected lumbosacral strain and IVDS of 
the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5295 and 5293 (in effect as of September 23, 2002); 
4.71a, Diagnostic Codes 5237, 5243 (in effect as of September 
26, 2003).  



2.  Since November 16, 2007, the criteria have not been met 
for a disability rating higher than 20 percent for the 
veteran's service-connected lumbosacral strain and IVDS of 
the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5295 and 5293 (in effect as of September 23, 2002); 
4.71a, Diagnostic Codes 5237, 5243 (in effect as of September 
26, 2003).  

3.  The criteria are met for a separate initial disability 
rating of 10 percent, but no higher, for neuropathy of the 
right lower extremity associated with the veteran's service-
connected IVDS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a VCAA letter dated in 
September 2003, the RO advised the veteran of the evidence 
needed to substantiate his claim for an increased rating for 
his lumbar spine disorder and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA for the first three elements of notice.  
38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

In addition, a more recent March 2006 letter from the RO 
further advised the veteran of the disability rating and 
downstream effective date elements of his claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Notably, though, the RO did not provide this additional 
notice before initially adjudicating the claim - the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

However, with regards to the timing of notice, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or 
SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, after providing the additional VCAA Dingess notice in 
March 2006, the RO went back and readjudicated the claim in 
the more recent December 2007 SSOC.  So after providing the 
required additional notice, the RO reconsidered the claim - 
including addressing any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been rectified.

No VCAA letter of record, however, satisfied the fourth 
element of VCAA notice by asking the veteran to provide any 
evidence in his possession pertaining to his claim or 
something to the effect that he should "give us everything 
you've got pertaining to your claim[]".  Pelegrini II, 18 
Vet. App. at 120-21.  This "fourth element" 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  But see VA Office of General Counsel (OGC) 
Prec. Opinion 1-2004 (Feb. 24, 2004) (indicating § 5103(a) 
does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim, therefore concluding that the fourth element of 
the VCAA notice cited in Pelegrini v. Principi 17 Vet. App. 
412 (2004) (Pelegrini I) - identical to the language in 
Pelegrini II, is mere dictum and therefore not binding on 
VA).  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department. 
 See 38 U.S.C.A. § 7104(c).

With respect to increased-rating claims, in particular the 
lumbar spine claim at issue, in Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008) the Court recently 
held that, at a minimum, a 38 U.S.C.A. § 5103(a) notice 
requires that the Secretary notify the claimant that, to 
substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the general VCAA and Dingess notice letters of record 
are generally compliant with elements (1), (3), and (4) 
listed above in Vazquez-Flores.  But as to element (2), the 
Board acknowledges no VCAA notice letter of record addresses 
the specific criteria necessary for entitlement to a higher 
disability rating for the lumbar spine disorder, under either 
the 2002 or 2003 amendments.  In this regard, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
concerning any element of a claim, is presumed prejudicial.  
Further, VA, not the veteran, has the burden of rebutting 
this presumption by showing the error was not prejudicial to 
the veteran in that it does not affect the essential fairness 
of the adjudication.  To do this, VA can demonstrate that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  



In this vein, here, in his November 2004 notice of 
disagreement (NOD), January 2005 substantive appeal (VA Form 
9), and in the report of his November 2007 VA examination, 
the veteran specifically indicated he had muscle spasms and 
constant pain with limitations of daily activities, symptoms 
required for a higher rating under both the 2002 and 2003 
regulations.  In addition, he stated to the October 2003 VA 
examiner the degree of bed rest required during 
incapacitating episodes of his lumbar spine disorder.  
Therefore, any content defect was cured by the actual 
knowledge of the veteran as to the symptoms required for a 
higher rating for his lumbar spine disability.  In short, the 
error does not affect the essential fairness of the 
adjudication, and thus is not prejudicial.  
38 C.F.R. § 20.1102.  Furthermore, the veteran's 
representative indicated in the February 2008 Informal 
Hearing Presentation that "the merits of the case have been 
advanced and [that they have] no further argument."

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, private 
medical records he identified, and afforded him several VA 
examinations to determine the current severity of his lumbar 
spine disability.  He has personally submitted additional 
private medical evidence and personal statements.  Neither he 
nor his representative has ever indicated that other evidence 
remains outstanding pertaining to his lumbar spine 
disability.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  
38 C.F.R. § 4.10.



If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of her 
disability in reaching its decision, to the extent it 
reflects on the current level of disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The lumbar spine claim at issue arises from a claim for an 
increased rating received in September 2003.  As a result, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when the disability has been 
more severe than at others.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed (in this case, September 2002) until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).  Here, the RO has already partially "staged" 
the rating as of November 16, 2007.  Specifically, prior to 
this date, the veteran's service-connected lumbosacral strain 
and DDD of the lumbar spine is rated as 10 percent disabling.  
As of this date, this disability is rated as 20 percent 
disabling.  



When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

Analysis - Higher Rating Beyond 10 Percent Prior to November 
16, 2007

From September 1, 1991 to November 16, 2007, the veteran's 
service-connected lumbosacral strain and DDD of the lumbar 
spine was rated as 10 percent disabling.  As of November 16, 
2007, the rating increased to 20 percent.  

During the interim, in September 2003, the veteran filed the 
claim at issue for an increased rating for his lumbar spine 
disability.  The criteria for rating spine disorders were 
amended in September 2002 and again in September 2003.  See 
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).

If, as here, a law or regulation changes during the course of 
a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
mentioned have established the effective dates without a 
provision for retroactive application.  Thus, the September 
2002 amendments may only be applied after September 2002; 
likewise, the September 2003 amendments may only be applied 
after September 2003.  

During the course of this appeal, VA has evaluated the 
veteran's lumbar spine disorder under multiple diagnostic 
codes.  He was originally service connected for a lumbosacral 
strain under Diagnostic Code 5295 (September 2002 amendments) 
and under Diagnostic Code 5237 (September 2003 amendments).  
DDD and a herniated disc (IVDS) were also eventually 
diagnosed as a "progression" of his service-connected 
lumbar spine disability.  See October 2003 VA examination 
report.  Thus, the Board will also consider rating his IVDS 
under Diagnostic Code 5293 (September 2002 amendments) and 
under Diagnostic Code 5243 (September 2003 amendments).  

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on chronic orthopedic and 
neurologic manifestations combined.  The 2003 amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.     

The Board sees the RO addressed both the 2002 and 2003 
amendments in its SOC and SSOC.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

According to the September 2002 regulations, under Diagnostic 
Code 5292, severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation, moderate limitation of 
motion a 20 percent evaluation, and slight limitation of 
motion a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (in effect prior to September 26, 2003).   

The Board notes that the rating schedule applied prior to the 
September 2003 amendments does not define a normal range of 
motion for the lumbar spine.  However, current regulations do 
establish normal ranges of motion for the thoracolumbar 
spine.  See 38 C.F.R. § 4.71a, Plate V.  The supplementary 
information associated with the amended regulations state 
that the ranges of motion were based on medical guidelines in 
existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Therefore, the Board will apply the most recent 
September 2003 guidelines for ranges of motion of the spine 
to the old criteria.

Under the September 2002 regulations, Diagnostic Code 5295, 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable (i.e., 0 percent) evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (in 
effect prior to September 26, 2003).    

Under the September 2002 amendments, the regulations 
regarding IVDS were revised.  Under the revised regulations, 
IVDS (preoperatively or postoperatively) is evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  These regulations were in 
effect from September 23, 2002 to September 26, 2003.    

The criteria for evaluating incapacitating episodes of IVDS 
under the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243.  Thus, for clarity's 
sake, the Board will only refer to IVDS under the 
regulations after September 2003.  

Under the September 2003 amendments, the veteran's IVDS 
(preoperatively or postoperatively) is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  



Under the September 2003 amendments, IVDS and lumbosacral 
strain may also be rated under the General Rating Formula for 
Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  



A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

The Board now turns to its analysis of the evidence of 
record.  The Board is partially granting the claim since, 
even prior to November 16, 2007, the evidence of record is 
supportive of a higher 20 percent rating for the veteran's 
IVDS and lumbosacral strain under either Diagnostic Code 5295 
or Diagnostic Code 5293.  38 C.F.R. § 4.7.  Specifically, the 
October 2003 examiner noted some loss of lateral spine motion 
(to 25 degrees right and left due to pain).  This factor is 
indicative of a higher 20 percent rating under Diagnostic 
Code 5295.  In addition, an earlier June 1992 VA X-ray 
revealed lumbar lordosis secondary to muscle spasm, and the 
veteran's November 2004 NOD also reports muscle spasms, 
supportive of a higher 20 percent rating under Diagnostic 
Code 5295.  Moreover, as to his IVDS manifestations of his 
low back disability, the October 2003 examiner noted 
"severe" flare-ups requiring bedrest twice a year, for 
approximately 10 days each time, so close to three weeks a 
year total.  This factor is indicative of a higher 20 percent 
rating for incapacitating episodes between two and four weeks 
a year under Diagnostic Codes 5293 and 5243.  Finally, 
private records show the veteran receiving steroid injections 
to treat his back pain and spasms since 1999.  So resolving 
all reasonable doubt in his favor, prior to November 16, 
2007, these symptoms of his service-connected lumbosacral 
strain and IVDS warrant a higher 20 percent rating under 
Diagnostic Codes 5295 or 5243.  38 C.F.R. § 4.3.  

There is no basis, however, for increasing the rating beyond 
this higher 20-percent level prior to November 16, 2007.  38 
C.F.R. § 4.7.  That is, under the September 2002 regulations, 
neither VA treatment records, nor private medical records, 
nor the report of the October 2003 VA examination reveals 
vertebral fracture requiring a neck brace (Diagnostic Code 
5285); favorable or unfavorable ankylosis of the lumbar spine 
(Diagnostic Codes 5286 and 5289); "severe" limitation of 
motion of the lumbar spine - flexion was 80 degrees even with 
consideration of pain (Diagnostic Code 5292); incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months (Diagnostic Code 
5293); or severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion (Diagnostic 
Code 5295).  Absent any evidence of these criteria, a rating 
beyond 20 percent is not warranted under the September 2002 
regulations.  

Under the September 2003 regulations, as to orthopedic 
manifestations of the veteran's low back disability under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence of record does not demonstrate 
entitlement to a higher 40 percent evaluation in that 
neither ankylosis nor forward flexion of the thoracolumbar 
spine 30 degrees or less has been demonstrated.  
Specifically, as noted above, the range of motion in degrees 
recorded at the October 2003 VA examination showed 80 
degrees flexion with consideration of functional loss and 
pain with no evidence of ankylosis.  The veteran is still 
able to work regularly as a supervisor with the U.S. Postal 
Service, losing only three to five days from work per year, 
with some impingement in daily activities.  Any functional 
loss present is adequately accounted for in the higher 20 
percent rating being assigned.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206-207.

Under the September 2003 regulations, as to incapacitating 
episodes, there is no evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months, which is required for a 
higher 40 percent rating. 

In summary, prior to November 16, 2007, the Board finds that 
the evidence supports a higher 20 percent disability rating, 
but no greater, for the veteran's lumbar spine IVDS and 
lumbosacral strain under both the 2002 and 2003 amendments to 
the rating criteria.  38 C.F.R. § 4.3.  

Analysis - Higher Rating Beyond 20 Percent Since November 16, 
2007     

In addition, from November 16, 2007 onwards, the veteran does 
not satisfy the requirements for a rating beyond 20 percent.  
38 C.F.R. § 4.7

That is, under the September 2002 regulations, the report of 
the November 2007 VA examination shows no vertebral fracture 
requiring a neck brace (Diagnostic Code 5285); no favorable 
or unfavorable ankylosis of the lumbar spine (Diagnostic 
Codes 5286 and 5289); no "severe" limitation of motion of 
the lumbar spine - flexion was 45 degrees even with 
consideration of pain (Diagnostic Code 5292); no 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months (placed 
on bed rest six times during the past year, but no indication 
of how long, and it was not severe enough for him to miss any 
work) (Diagnostic Code 5293); and no severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion (Diagnostic Code 5295).  Absent any evidence of 
these criteria, a rating beyond 20 percent is not warranted 
under the September 2002 regulations.  

Under the September 2003 regulations, as to orthopedic 
manifestations of the veteran's low back disability under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence of record does not demonstrate a higher 
40 percent evaluation in that neither ankylosis nor forward 
flexion of the thoracolumbar spine 30 degrees or less has 
been demonstrated.  Specifically, as noted above, the range 
of motion in degrees recorded at the November 2007 
VA examination showed 45 degrees of flexion with 
consideration of functional loss and pain with no evidence 
of ankylosis.  Although his range of motion had decreased 
since prior examinations, the level of decrease is not 
enough for a higher rating under the rating criteria in 
effect.  He has not missed any time from work, although he 
struggles when working longer 12-hour days.  He can no 
longer go for long walks or rides in his car.  Although 
significant, any functional loss present is adequately 
represented in the 20 percent rating assigned.  He does not 
need a brace or use a cane, and his gait is normal.  His 
factors of functional loss simply do not cause limitation of 
flexion to 30 degrees or less or anything remotely similar to 
ankylosis.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 206-207.

Under the September 2003 regulations, as to incapacitating 
episodes and as alluded to above, there is no evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, which 
is required for a higher 40 percent rating. 

In summary, from November 16, 2007 onwards, the Board finds 
that the preponderance of the evidence is against a 
disability rating higher than 20 percent, under any 
applicable version of the rating criteria, for the veteran's 
lumbar spine disability.  38 C.F.R. § 4.3.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
further staged rating is appropriate.  Here, the Board finds 
his 20 percent rating granted in this case is only effective 
from September 4, 2003, the date of receipt of his increased 
rating claim.  In this regard, generally, the effective date 
of an award for an increase in disability compensation will 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 
C.F.R. § 3.400(o)(1).  However, an increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from such date, otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).    

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the 
claim by more than a year, the date that the claim 
is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997) (emphasis added).  
Here, there is evidence that the increase in disability 
precedes the claim (September 4, 2003), by more than a year.  
Hence, the date that the increased rating claim was received 
(September 4, 2003) is the proper effective date for the 20 
percent rating, and the rating should be staged from that 
date.  See 38 C.F.R. § 3.400(o)(2).  

Analysis - Separate Rating for Right Lower Extremity 
Radiculopathy/Neuropathy

Records show the veteran also has displacement of the S1 
right nerve root due to his service-connected IVDS and disc 
herniation.  See November 2007 VA examination report 
referencing a recent computed tomography (CT) scan; September 
2007 private magnetic resonance imaging (MRI) report; and 
private treatment records of Dr. S. dated in 1999.  Despite 
this evidence, the RO did not assign a separate rating for 
any right leg neuropathy, which the veteran has reported from 
time to time.  Here, the Board will do so in this case.  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2007).    

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve, and therefore also neuritis and neuralgia of 
that nerve, warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a higher 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  Id. 

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

There is evidence suggestive of "mild" incomplete paralysis 
of the sciatic nerve warranting an additional 10 percent 
rating for the right lower extremity.  
38 C.F.R. § 4.7.  Specifically, a November 2007 VA 
examination report, a September 2007 private MRI report, and 
private treatment records of Dr. S. dated in 1999 document 
right lower extremity radiculopathy, numbness, tingling, and 
occasional pain.  Overall, this evidence is suggestive of 
only "mild" neuropathy.  Absent evidence of weakness, 
diminished reflexes, bowel or bladder impairment, muscle 
atrophy, organic changes, or footdrop, a higher rating is not 
in order.  In determining the severity of this rating, the 
Board also emphasizes it is significant that the October 2003 
VA examiner found no evidence of nerve root impingement.  
However, resolving all reasonable doubt in the veteran's 
favor, the evidence as a whole nonetheless supports assigning 
a separate 10 percent disability rating, but no higher, for 
right lower extremity neuropathy associated with his service-
connected lumbar spine disorder.  38 C.F.R. § 4.3.

Extra-Schedular Consideration

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any recent hospitalization associated 
with the disabilities in question.  His treatment has been 
primarily on an outpatient basis, not as an inpatient.  In 
addition, he is still able to work as a supervisor with the 
U.S Postal Service.  The Board finds no evidence that his 
disabilities markedly interfere with his ability to work, 
meaning above and beyond that contemplated by his separate 
schedular ratings.  See, too, 38 C.F.R. § 4.1 indicating 
that, generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  The standard for extra-schedular 
consideration is quite high.   


ORDER

Prior to November 16, 2007, a higher 20 percent disability 
rating for lumbosacral strain and DDD of the lumbar spine is 
granted, effective from September 4, 2003, subject to the 
laws and regulations governing the payment of VA 
compensation.

As of November 16, 2007, a disability rating higher than 20 
percent for the lumbosacral strain and DDD of the lumbar 
spine is denied.  

Also, an initial separate disability rating of 10 percent for 
neuropathy of the right lower extremity is granted, subject 
to the laws and regulations governing the payment of VA 
compensation.




REMAND

Before addressing the merits of the claims for service 
connection for bilateral hearing loss, migraine headaches, 
and tinnitus, and the claim for a higher rating for 
hypertension, the Board finds that additional development of 
the evidence is required.

First, the RO (AMC) must send the veteran a SOC concerning 
the claims for service connection for tinnitus and an 
increased rating for the hypertension.  Concerning this, 
under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the 
Board must be initiated by a timely notice of disagreement 
(NOD) and completed by a substantive appeal (VA Form 9 or 
equivalent) after a SOC is furnished to the veteran.  In 
essence, the following sequence is required:  there must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to him, and finally, 
after receiving adequate notice of the basis of the decision, 
he must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203 (2007).

With respect to a NOD, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  38 
C.F.R. § 20.201.  While special wording is not required, the 
NOD must be in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review. Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction (the RO) 
within one year from the date that the RO mailed notice of 
the determination.  38 C.F.R. § 20.302(a).  

In this case, the RO denied service connection for tinnitus 
and a compensable rating for hypertension in a July 2004 
rating decision.  The veteran responded by submitting a 
November 2004 letter, so within one year of notification of 
that rating decision, expressing his dissatisfaction with it.  
The RO considered this letter to be a NOD as to the other 
claims at issue here, but not as to the service connection 
for tinnitus and a compensable rating for hypertension 
claims.  However, since the November 2004 letter from him 
addresses his hypertension and tinnitus (described as a 
"constant ringing"), the Board will liberally construe this 
statement as tantamount to a timely NOD with regard to these 
claims.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 
1309 (Fed. Cir. 2002) (assuming that the veteran desired 
appellate review, meeting the requirement of 
section 38 C.F.R. § 20.201 was not an onerous task).  See, 
too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle 
v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 
Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 
1584-85 (Fed. Cir. 1994).  Furthermore, in a February 2008 
Informal Hearing Presentation, the veteran's representative 
reiterated the veteran's contention that he wished to 
continue to pursue the service connection for tinnitus and a 
compensable rating for hypertension claims.

The file, however, does not reflect that a SOC has been 
issued concerning these claims.  Where a veteran or his 
representative has submitted a timely NOD with an adverse 
decision and the RO did not subsequently issue a SOC 
addressing the issue, the Board should remand the issue to 
the RO (via the AMC) - rather than merely referring it 
there, for issuance of a SOC and to give the veteran an 
opportunity to perfect an appeal to the Board on this issue 
by filing a timely substantive appeal (VA Form 9 or 
equivalent).  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Second, regarding VCAA notice, no letter of record addresses 
the veteran's claims of service connection for headaches and 
tinnitus, and his claim for a higher rating for hypertension.  
The RO (AMC) therefore must send a VCAA notice letter 
notifying him and his representative of any information or 
lay or medical evidence not previously provided that is 
necessary to substantiate the service connection and 
increased rating claims.  The notice should indicate what 
information or evidence should be provided by the veteran and 
what information or evidence VA will attempt to obtain on the 
veteran's behalf.  The notice should also ask the veteran to 
provide any evidence in his possession pertaining to these 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  With 
respect to the increased rating claim for hypertension, the 
VCAA letter should be complaint with the recent case of 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  

Third, the veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current hearing loss, tinnitus, and migraine headache 
disorders on the basis of in-service incurrence.   
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
regard, in certain respects, the earlier June 2004 VA 
audiology examination may have been inadequate for rating 
purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-
56 (2007) (VA audiology examination must include the effect 
of the veteran's hearing loss disability on occupational 
functioning and daily activities).  The examiner should be a 
different examiner than the person who conducted the June 
2004 VA audiology examination.   

This VA examination must also address the current severity 
of the veteran's hypertension disability.  See 38 U.S.C. 
§ 5103A(d)(2); 38 C.F.R. § 3.327(a) (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) ("[W]here the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination").  See also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (finding 23-month-old 
examination too remote to be contemporaneous where appellant 
submitted evidence indicating disability had since worsened).    

In addition, despite the veteran and his representative's 
contentions, the National Personnel Records Center (NPRC) 
indicated in November 2007 that all SMRs had been furnished.  
There is simply no basis for any further pursuit of any other 
SMRs in this case, as such efforts would be futile.   See 
38 C.F.R. § 3.159(c)(2) and (3).



Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send a VCAA notice letter notifying 
the veteran and his representative of 
any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate the 
service connection for tinnitus and 
migraine headaches claims, and also 
the increased rating for hypertension 
claim.  This letter must advise the 
veteran of what information or 
evidence that he should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
letter must also ask that he provide 
any evidence in his possession 
pertaining to these claims.  See 38 
U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  Furthermore, 
letter should be complaint with the 
recent case of Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).  In this regard, 
the letter should notify the veteran 
that, to substantiate his claim for a 
higher rating:

(A) he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the 
hypertension disability and the 
effect that worsening has on his 
employment and daily life;

(B) if the Diagnostic Code (DC) under 
which this condition is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
the veteran demonstrating a 
noticeable worsening or increase in 
severity of the hypertension 
disability and the effect of that 
worsening has on his employment and 
daily life (such as a specific 
measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
the veteran.  In this case, a higher 
rating for hypertension is possible 
with medical evidence demonstrating 
hypertension with diastolic pressure 
predominantly 100 or more, or; 
systolic pressure predominantly 160 
or more, or; minimum evaluation for 
an individual with a history of 
diastolic pressure predominantly 100 
or more who requires continuous 
medication for control;  

(C) the veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range 
in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(D) the notice must also provide 
examples of the types of medical and 
lay evidence that the veteran may 
submit (or ask the Secretary to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability.  

2.	Also provide the veteran a SOC on the 
issues of his purported entitlement to 
service connection for tinnitus and a 
higher, i.e., compensable disability 
rating for his hypertension.  Give him 
time to perfect an appeal to the Board 
of these additional claims by filing a 
timely substantive appeal (VA Form 9 or 
equivalent).  Only if he does should 
these claims be returned to the Board 
for further appellate consideration.  

3.	Have the veteran undergo another 
appropriate VA examination to determine 
the nature and etiology of any current 
bilateral hearing loss, tinnitus, and 
migraine headache disorders.  He is 
hereby advised that failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences on these claims.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file must be 
made available for review of his 
pertinent medical and other history - 
including, in particular, the records 
of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to 
indicate whether it is at least as 
likely as not (50 percent or more 
probable) that any current bilateral 
hearing loss, tinnitus, and migraine 
headache disorder is related to the 
veteran's period of active military 
service from August 1971 to August 
1991.  In making this determination, 
the examiner's attention is 
specifically directed to SMRs 
revealing treatment for headaches in 
March 1988, July and December 1977, 
and December 1989.  For hearing loss, 
the examiner's attention is 
specifically directed to SMR 
audiology testing conducted in 
November 1974, March 1979, October 
1983, November 1989, April 1991, and 
an undated SMR examination provided 
in graphic representations without 
interpretation as to the exact 
puretone thresholds found.  This VA 
examination must also include a 
statement as the effect of these 
disabilities on the veteran's 
occupational functioning and daily 
activities.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 
(2007).  The examiner should be 
(if possible) a physician who has not 
previously examined the veteran.   

In addition, either this VA examiner or 
other appropriate VA examiner should 
determine the current severity of the 
veteran's hypertension disability.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.



4.	Then readjudicate the service 
connection for bilateral hearing loss, 
tinnitus, and migraine headaches claims 
and the increased rating for 
hypertension claim in light of the 
additional evidence since the December 
2007 SSOC.  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


